      6:18-cv-00261-RAW Document 122 Filed in ED/OK on 09/06/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA

JAMES LEGROS, SR. and                           )
JACQUELINE MILIOTO, as next friend to           )
D.M., a minor, as next of kin of                )
JAMES LEGROS, JR., deceased,                    )
                                                )
                            Plaintiffs,         )
                                                )
vs.                                             )      Case No. 18-CV-261-RAW
                                                )
BOARD OF COUNTY COMMISSIONERS                   )
FOR CHOCTAW COUNTY; et al.,                     )
                                                )
                            Defendants.         )

                                          ORDER

        Before the court is the Defendant Edna Casey’s Motion to File Exhibits Under Seal

(Docket No. 109). Having reviewed the motion and for good cause shown, the Motion is

GRANTED. Defendant Edna Casey shall file confidential exhibits under seal.



              IT IS SO ORDERED this 6th day of September, 2019.




                                                RONALD A. WHITE
                                                UNITED STATES DISTRICT JUDGE
